DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is improper as it refers to withdrawn claim 16. For further examination purposes, the limitations of the sealing bolt of claim 16 will be incorporated into claim 27.
Claim 27 requires the step of “providing a sealing bolt according to claim 16” and claim 16 further requires “wherein the sealing bolt is movable, through a first operator…” and “wherein the sealing bolt is movable, through a second operator…” It is unclear if these are step that are positively required in the method of releasably sealing a container or functional limitations. For further examination purposes, it will be interpreted that these are simply functional limitations that the sealing bolt must be able to complete.
Claims 29-30 require “performing the second operator actuation comprises…” however the step of performing the second operator actuation is not positively required. Therefore there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littmann et al. (US 8,087,705 B2) hereinafter Littmann.
Regarding claim 27, Littmann teaches a method of releasably sealing a container (12, 14) (Col 2, Ln 18-42), comprising: 
providing the container having a container lid (12) and a container body (14) (Fig 1; Col 4, Ln 6-8);
providing a sealing bolt (10) according to claim 16:
a sealing bolt (10) for sealing a container, the sealing bolt (10) adapted to cooperate, in use, with a locking device (examiner notes that a locking device is not positively required for the sealing bolt however a locking device (28) of Littmann is taught) for locking a container lid (12) to a container body (14) of the container, said sealing bolt (10) comprising:
an upper part (18), a lower part (32) and an axial rod (35) connecting the upper and lower parts, the upper part (18), lower part (32) and axial rod (35) being arranged coaxially about an axis (Fig 1; Col 4, Ln 28-37);
an integrity element (34) disposed in the upper part (18) (Fig 1; Col 4, Ln 28-31);
a release arrangement (30) disposed so as to be releasably attached to the lower part (32) (Fig 1; Col 4, Ln 52-54);
wherein the sealing bolt (10) is movable, through a first operator actuation of the upper part (18), from a first state, in which the 
wherein the sealing bolt (10) is movable, through a second operator actuation of the upper part (18), from the second state to a third state, in which the release arrangement (30) is released, thereby enabling disengagement of the locking device (28) and removal of the lid (12) from the container body (14) (Col 5, Ln 56-67);
sealing the container lid (12) to the container body (14) with the sealing bolt (10) (Fig 1; Col 4, Ln 8-14).
Regarding claim 29, Littmann teaches performing the second operator actuation comprises simultaneously, near-simultaneously or sequentially rotating of the upper part (18) about the axis and applying an axial force to the upper part (18) (Fig 1; Col 5, Ln 8-33).
Regarding claim 30, Littmann teaches performing the second operator actuation comprises rotating of the upper part (18) about the axis until a radially extending cavity (64) in the upper part (18) is aligned with a radially extending finger (62) on the lower part (32) (Fig 1; Col 5, Ln 56-67).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726        

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726